Citation Nr: 1028642	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-20 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder, to include paranoid schizophrenia, bipolar disorder and 
a personality disorder.



REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1971 to May 
1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in March 2007.  

In an August 1977 rating decision, the RO denied the Veteran's 
original claim of service connection for a personality disorder; 
the Veteran was notified of this action later in August 1977, but 
did not timely appeal.

A January 1978 rating decision denied reopening of the claim of 
service connection for a nervous condition; the Veteran was 
notified of this action in February 1978 and did not timely 
appeal.

He attempted to reopen his claim of service connection for a 
psychiatric disability, but was denied by a February 1979 rating 
decision.  The Veteran was notified in March 1979, but did not 
timely appeal.  He attempted to reopen his claim again in October 
1982, but was denied by rating decision in February 1984.  The 
Veteran was notified later in February 1984, but did not timely 
appeal.

The Veteran most recently applied to reopen his claim of service 
connection for a psychiatric disorder in April 2004, and this was 
denied by the rating decision in August 2004.

In August 2007, the Board reopened the Veteran's claim and 
remanded the case to the RO for further development.

The Board denied the Veteran's claim in a decision promulgated in 
August 2008.  The Veteran then appealed.    

The United States Court of Appeals for Veterans Claims (Court) 
granted a Joint Motion to vacate this decision and remand the 
matter back to the Board for additional action in August 2009.

Further, the Court has held that; when determining the scope of a 
claim, the Board must consider 'the claimant's description of the 
claim; the symptoms the claimant describes; and the information 
the claimant submits or that the Secretary obtains in support of 
that claim'; therefore, the issue has been rephrased on the title 
page accordingly.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (finding that the 
requirement to identify the benefit sought means that a claimant 
must describe the nature of the disability for which he is 
seeking benefits. A claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability). 

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Joint Motion in this case questioned the adequacy of a March 
2008 VA examination on the basis that the examiner opined against 
a nexus due solely to the lack of corroborating medical evidence 
and did not consider the Veteran's lay testimony.  (See Joint 
Motion p. 3).  

In July 2010, the Veteran's attorney provided additional medical 
evidence in support of the claim.  In a statement, dated in June 
2010, the private psychiatrist provided an Axis I diagnosis of 
chronic schizophrenia, disorganized and paranoid type (DSM-IV 
295.30) and opined that it "arose during his time on active 
duty.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to afford him 
with an opportunity to identify any 
outstanding records of evaluation and/or 
treatment for the claimed psychiatric 
condition by VA and/or any other identified 
health care provider.  Any records and/or 
responses received should be associated 
with the claims folder.  If any VA or 
private records sought are not obtained, 
notify the Veteran and his attorney of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

2.  Then, the RO should schedule the 
Veteran for a VA examination by a 
psychiatrist in order to determine the 
nature and likely etiology of his claimed 
psychiatric disorder.  The examiner must 
review the claims file in conjunction with 
the examination.

Based upon the examination findings and the 
examiner's review of the claims file 
including the Veteran's own lay assertions, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran suffers from a 
current acquired psychiatric disability, 
including chronic schizophrenia, that had 
its clinical onset during his period of 
active service or during the one year 
presumptive period thereafter.  The VA 
examiner should address the recently 
submitted June 2010 private medical opinion 
in connection with his review of the case.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner(s) finds that he/she must resort 
to speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

3.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the Veteran's claim in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


